65 F.3d 178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Virginia POTTER, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,1 Defendant-Appellee.
No. 95-5024.
United States Court of Appeals, Tenth Circuit.
Sept. 5, 1995.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.

ORDER AND JUDGMENT2

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Virginia Potter appeals the decision of the district court affirming the judgment of the Secretary, which held that Mrs. Potter's impairments did not prevent her from performing her past relevant work as a salesclerk in a wig boutique.  We have carefully reviewed the record and Mrs. Potter's contentions on appeal.  We are bound by the substantial evidence test, which requires the ALJ's findings to be supported by " 'more than a scintilla' " of evidence.  Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).  That "means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."   Id. Under this standard, we must conclude that the ALJ's determination is supported by substantial evidence.  Moreover, we are not persuaded that the ALJ otherwise erred.


3
The judgment of the district court is AFFIRMED.



1
 Effective March 31, 1995, the functions of the Secretary of Health and Human Services in social security cases were transferred to the Commissioner of Social Security.  Pub.L. No. 103-296, 108 Stat. 1464 (1994).  Pursuant to Fed.  R.App. P. 43(C), Shirley S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant in this action.  Although we have substituted the Commissioner for the Secretary in the caption, in the text we continue to refer to the Secretary because she was the appropriate party at the time of the underlying decision


2
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470